[vfcorporationchangeincon001.jpg]
10(HH) AGREEMENT THIS AGREEMENT made this day of , 2019 (the “Agreement”) by and
between (the “Executive”) and VF CORPORATION, a Pennsylvania corporation (the
“Corporation”). [This Agreement amends, restates and supersedes the prior
agreement dated , 2012, and any amendments to and restatements thereof between
the Executive and the Corporation.] BACKGROUND The Board of Directors of the
Corporation (the “Board”) considers the establishment and maintenance of a sound
and vital management to be essential to protecting and enhancing the best
interests of the Corporation and its shareholders. In this connection, the
Corporation recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control may exist and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Corporation and its shareholders. Accordingly, the Board
has determined that appropriate steps should be taken to reinforce and encourage
the continued attention and dedication of certain members of the Corporation’s
management, including the Executive, to their assigned duties without
distraction in the face of the potentially disturbing circumstances that could
arise from the possibility of a change in control of the Corporation. In order
to induce the Executive to remain in the employ of the Corporation, the
Corporation wishes to provide the Executive with certain severance benefits in
the event his employment with the Corporation terminates subsequent to a change
in control of the Corporation under the circumstances described herein. NOW
THEREFORE, the parties hereto, intending to be legally bound, agree as follows:
1. TERM. The term of this Agreement commences as of the date and year first
above written and shall continue until the second anniversary of the date set
forth above. The prior sentence notwithstanding, commencing on the first day
after the second anniversary of the date set forth above and on the first day of
each subsequent twelve-month period thereafter, the term of this Agreement shall
automatically be extended for an additional twelve-month period beyond the then
existing term. This Agreement shall terminate (except as set forth in the next
sentence) if (a) the Corporation gives the Executive notice that it wishes to
terminate this Agreement, in which case this Agreement shall terminate as of the
date set forth in such notice or (b) the Executive’s employment with the
Corporation is terminated for any reason, including transfer to a subsidiary
company of the Corporation, in which case this Agreement shall terminate on the
last day of the Executive’s employment with the Corporation; provided, however,
that, if the Executive is transferred to a subsidiary company of the
Corporation, the Corporation may waive the termination of this Agreement, by a
written amendment of this Agreement, executed by both the Corporation and the
Executive, which shall refer to this clause and shall be limited to the
Executive’s transfer to the subsidiary company of the Corporation named in the
amendment, unless another amendment is executed upon the Executive’s subsequent
transfer to another subsidiary company of the Corporation. The Corporation may
not give such notice and this Agreement shall not automatically terminate in the
event the Executive’s employment with the Corporation terminates for any reason,
including a transfer to a subsidiary company of the Corporation, (x) at any time
while the Board of Directors of the Corporation has actual knowledge of an event
or transaction that if consummated would constitute a “Change in Control” (as
hereinafter defined) of the Corporation, unless or until the Board of Directors
of the Corporation has determined, in its reasonable opinion, that the potential
Change in Control has been abandoned and shall not be consummated, and the Board
of Directors of the Corporation does not have actual knowledge of other events
or transactions that if consummated would constitute a



--------------------------------------------------------------------------------



 
[vfcorporationchangeincon002.jpg]
Change in Control of the Corporation or (y) within twenty-four months after the
date a Change in Control occurs. It is understood that the Corporation may
terminate the Executive’s employment at any time, subject to providing, if
required to do so in accordance with the terms hereof, the severance benefits
hereinafter specified. 2. CHANGE IN CONTROL. No benefits shall be payable
hereunder unless there shall have been a Change in Control of the Corporation
and the Executive’s employment by the Corporation shall thereafter have been
terminated by the Corporation or by the Executive under the circumstances
described in paragraph 3(iii) hereof. 1. Definition. For purposes of this
Agreement, “Change in Control” shall mean the first to occur of: (A) an
individual, corporation, partnership, group, association or other entity or
“person,” as such term is defined in Section 14(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”) (a “Person”), other than (i) the Corporation,
(ii) those certain trustees under Deeds of Trust dated August 21, 1951 and under
the Will of John E. Barbey, deceased (a “Trust” or the “Trusts”), and (iii) any
employee benefit plan of the Corporation or any subsidiary company of the
Corporation, or any entity holding voting securities of the Corporation for or
pursuant to the terms of any such plan (a “Benefit Plan” or the “Benefit
Plans”), or any employee benefit plan(s) sponsored by the Corporation, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of 20% or more of the combined voting power of the
Corporation’s outstanding securities ordinarily having the right to vote at
elections of directors; (B) individuals who constitute the Board on the
effective date of this Agreement (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any Approved Director, as
hereinafter defined, shall be, for purposes of this subsection (B), considered
as though such person were a member of the Incumbent Board. An “Approved
Director,” for purposes of this subsection (B), shall mean any person becoming a
director subsequent to the effective date of this Agreement whose election, or
nomination for election by the Corporation’s shareholders, was approved by a
vote of at least three quarters of the directors comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the
Corporation in which such person is named as a nominee of the Corporation for
director), but shall not include any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board; or (C) the approval by the
shareholders of the Corporation of a plan or agreement providing for a merger or
consolidation of the Corporation other than with a wholly-owned subsidiary and
other than a merger or consolidation that would result in the voting securities
of the Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 65% of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation, or for a sale, exchange or other disposition
of all or substantially all of the assets of the Corporation. 2. Exceptions. (A)
Notwithstanding the foregoing, a Change in Control of the Corporation shall not
be deemed to have occurred for purposes of this Agreement (I) in the event of a
sale, exchange, transfer or other disposition of substantially all of the assets
of the Corporation to, or a merger, consolidation or other reorganization
involving the Corporation and the Executive, alone or with other officers of the
Corporation, or any entity in which the Executive (alone or with other officers)
has, directly or indirectly, 2



--------------------------------------------------------------------------------



 
[vfcorporationchangeincon003.jpg]
at least a 5% equity or ownership interest or (II) in a transaction otherwise
commonly referred to as a “management leveraged buy-out.” (B) Clause 2(i)(A)
above to the contrary notwithstanding, a Change in Control shall not be deemed
to have occurred if a Person becomes the beneficial owner, directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities solely as
the result of an acquisition by the Corporation or any subsidiary company of the
Corporation of voting securities of the Corporation which, by reducing the
number of shares outstanding, increases the proportionate number of shares
beneficially owned by such Person to 20% or more of the combined voting power of
the Corporation’s then outstanding securities; provided, however, that if a
Person becomes the beneficial owner of 20% or more of the combined voting power
of the Corporation’s then outstanding securities by reason of share purchases by
the Corporation or any subsidiary company of the Corporation and shall, after
such share purchases by the Corporation or a subsidiary company of the
Corporation, become the beneficial owner, directly or indirectly, of any
additional voting securities of the Corporation, then a Change in Control of the
Corporation shall be deemed to have occurred with respect to such Person under
clause 2(i)(A)above. Notwithstanding the foregoing, in no event shall a Change
in Control of the Corporation be deemed to occur under clause 2(i)(A) above if
the Person acquiring such shares is the Trusts or Benefit Plans. (C) Clauses
2(i)(A) and 2(i)(B) to the contrary notwithstanding, the Board may, by
resolution adopted by at least two thirds of the directors comprising the
Incumbent Board, declare that a Change in Control described in clauses
2(i)(A)(a) or 2(i)(B) has become ineffective for purposes of this Agreement if
all of the following conditions then exist: (I) the declaration is made prior to
the death or termination of employment of the Executive and within 120 days
following the Change in Control; and (II) no Person, except for (x) the Trusts,
and (y) the Benefit Plans, either is the beneficial owner, directly or
indirectly, of securities of the Corporation representing 10% or more of the
combined voting power of the Corporation’s outstanding securities or has the
ability or power to vote securities representing 10% or more of the combined
voting power of the Corporation’s then outstanding securities. If such a
declaration shall be properly made, no benefits shall be payable hereunder as a
result of such prior but now ineffective Change in Control, but benefits shall
remain payable and this Agreement shall remain enforceable as a result of any
other Change in Control unless it is similarly declared to be ineffective. 3.
TERMINATION FOLLOWING CHANGE IN CONTROL. The Executive shall be entitled to the
severance benefits provided in Section 4 hereof if his employment is terminated
within the 24-month period following a Change in Control of the Corporation
(even if such 24-month period shall extend beyond the term of this Agreement or
any extension thereof) unless his termination is (x) because of his death, (y)
by the Corporation for Cause or due to the Executive’s Disability or (z) by the
Executive other than for Good Reason. (i) Disability. The Corporation may
terminate the Executive’s employment due to the Executive’s “Disability” if, as
a result of the Executive’s incapacity due to physical or mental illness, he
shall have been absent from his duties with the Corporation on a full-time basis
for 26 consecutive weeks, and within 30 days after written notice of termination
is given he shall not have returned to the full-time performance of his duties.
(ii) Cause. The Corporation may terminate the Executive’s employment for Cause.
For the purpose of this Agreement, the Corporation shall have “Cause” to
terminate the Executive’s employment hereunder upon (A) the willful and
continued refusal by the Executive substantially to perform his duties with the
Corporation (other than any such refusal resulting from his incapacity due to
physical or mental illness), after a demand for substantial performance is
delivered to the Executive by the Board which provides reasonable detail of the
manner in which the Board believes that the Executive has refused substantially
to 3



--------------------------------------------------------------------------------



 
[vfcorporationchangeincon004.jpg]
perform his duties or (B) the willful engaging by the Executive in gross
misconduct materially and demonstrably injurious to the Corporation. For
purposes of this paragraph, no act or failure to act on the Executive’s part
shall be considered “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that his action or
omission was in the best interest of the Corporation. Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three quarters
of the entire members of the Board, at a meeting of the Board called and held
for that purpose (after reasonable notice to the Executive and an opportunity
for the Executive, together with his counsel, to be heard before the Board),
finding that in the good faith opinion of the Board the Executive was guilty of
conduct set forth above in clauses (A) or (B) of the second sentence of this
paragraph and specifying the particulars thereof in detail. (iii) Good Reason.
The Executive shall be entitled to terminate his employment, and receive
benefits hereunder, for Good Reason at any time within 24 months after the date
of a Change in Control of the Corporation. For purposes of this Agreement, “Good
Reason” shall mean, unless the Executive shall have consented in writing
thereto, any of the following: (A) a material reduction in the Executive’s
authority or responsibilities, as compared to his authority or responsibilities
immediately prior to the Change in Control or as the same may be increased after
the Change in Control; (B) a material diminution in the budget for which the
Executive is responsible; (C) a material reduction by the Corporation in the
Executive’s compensation as in effect immediately prior to the Change in Control
or as the same may be increased after the Change in Control; (D) a material
change in the geographic location where the Executive is to provide services; or
(E) a material breach of this Agreement on the part of the Corporation. (iv)
Notice of Termination. Any termination by the Corporation pursuant to paragraph
3(i) or 3(ii) hereof, or otherwise, or by the Executive pursuant to paragraph
3(iii) hereof, which, in any case, occurs within 24 months after a Change in
Control of the Corporation, shall be communicated by written Notice of
Termination (as hereinafter defined) to the other party hereto; provided that,
in the case of a termination for Cause, there shall also have been delivered to
the Executive the resolution required to be delivered pursuant to paragraph
3(ii) hereof. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. In the case of termination by the
Executive for Good Reason pursuant to paragraph 3(iii) hereof, the Executive
must provide written Notice of Termination to the Corporation within 90 days of
the event constituting Good Reason, the Corporation shall then have 30 days from
its receipt of the Notice of Termination to remedy the facts and circumstances
claimed to provide the basis for termination of the Executive’s employment for
Good Reason, and the Executive shall not be deemed to have terminated employment
for Good Reason unless and until the Corporation fails to remedy such
circumstances during the 30 days following its receipt of the Notice of
Termination. (v) Date of Termination. “Date of Termination” shall mean (A) if
this Agreement is terminated for Disability, the 31st day after Notice of
Termination is given (provided that the Executive shall not have returned to the
performance of his duties on a full-time basis during the 30-day period
preceding such 31st day), (B) if the Executive’s employment is terminated
pursuant to paragraph 3(ii) above, the date 4



--------------------------------------------------------------------------------



 
[vfcorporationchangeincon005.jpg]
specified in the Notice of Termination, and (C) if the Executive’s employment is
terminated for any other reason, the date on which a Notice of Termination is
given, or, if the Corporation terminates the Executive’s employment without
giving a Notice of Termination, the date on which such termination is effective.
4. COMPENSATION UPON TERMINATION OR DURING DISABILITY. (i) During any period in
which the Executive fails to perform his duties as a result of incapacity due to
physical or mental illness, he shall continue to receive his full base salary at
the rate then in effect until his employment is terminated pursuant to paragraph
3(i) hereof. Thereafter, his benefits, if any, shall be determined in accordance
with whatever disability income insurance plan or plans the Corporation may then
have in effect; provided, however, that, if at the time Disability of the
Executive is established the disability benefits then available are less
advantageous to the Executive than the disability benefits which were available
on the date the Change in Control became effective, then his termination of
employment by the Corporation shall be deemed to have occurred as a voluntary
termination for Good Reason under paragraph 3(iii) hereof and not by reason of
Disability, and the provisions of paragraph 4(iii) hereof shall apply in lieu of
the provisions of this paragraph 4(i). (ii) If the Executive’s employment shall
be terminated for Cause or if the Executive’s employment is terminated by the
Executive without Good Reason, the Corporation shall pay to him his full base
salary through the Date of Termination at the rate in effect at the time Notice
of Termination is given and the Corporation shall have no further obligations to
the Executive under this Agreement. (iii) If the Corporation shall terminate the
Executive’s employment other than pursuant to paragraph 3(i) or 3(ii) hereof
within 24 months after a Change in Control of the Corporation, or if the
Executive shall terminate his employment for Good Reason pursuant to paragraph
3(iii) hereof within 24 months after a Change in Control, then: (A) The
Corporation shall pay to the Executive, not later than thirty (30) days
following the Date of Termination, the Executive’s accrued but unpaid base
salary through the Date of Termination, plus compensation for current and
carried-over unused vacation and compensation days in accordance with the
Corporation’s personnel policy, and reimbursement for all reasonable business
expenses in accordance with the Corporation’s business expense policy. (B) In
lieu of any further payments of salary to the Executive after the Date of
Termination, the Corporation shall pay to the Executive, not later than thirty
(30) days following the Date of Termination and notwithstanding any dispute
between the Executive and the Corporation as to the payment to the Executive of
any other amounts under this Agreement or otherwise, a lump sum severance
payment (the “Severance Payment”) equal to 2.99 times an amount equal to the sum
of (1) the greater of the Executive’s highest annual base salary in effect at
any time within the twelve-month period preceding a Change in Control or the
Date of Termination, and (2) the greater of (I) the Target Incentive Award or
Target Amount to which the Executive would have been entitled under the
Corporation’s Executive Incentive Compensation Plan (the “EICP”) or Annual
Discretionary Management Incentive Compensation Plan (the “ADMICP”), as
applicable, and the base or target amount to which the Executive would have been
entitled under any other annual cash bonus program of the Corporation, had he
been employed by the Corporation at the end of the fiscal year in which the Date
of Termination occurs, or (II) the highest amount awarded to the Executive under
the EICP or ADMICP and under any other annual cash bonus program of the
Corporation during the last three fiscal years prior to the Date of Termination.
(C) In addition to the foregoing amounts payable under paragraph 4(iii)(A) and
(B) above, the Executive will be entitled to the following: 5



--------------------------------------------------------------------------------



 
[vfcorporationchangeincon006.jpg]
(i) a pro rata bonus for the year of termination equal to the Target Incentive
Award or Target Amount under the EICP or ADMICP, as applicable, multiplied by a
fraction, the numerator of which is the number of calendar days that have
elapsed from the beginning of the fiscal year in which such termination occurs
through the Date of Termination, and the denominator of which is the number of
calendar days in the fiscal year, payable not later than thirty (30) days
following the Date of Termination; (ii) any stock option rights held by the
Executive which were not fully exercisable on the Date of Termination shall
immediately become fully exercisable by the Executive and any restricted stock
rights held by the Executive which were not fully vested on the Date of
Termination shall immediately become fully vested; (iii) the Corporation shall
maintain in full force and effect, for the Executive’s continued benefit, until
the earlier of (I) 36 months after the Date of Termination or (II) the
Executive’s 65th birthday, all life, medical and dental insurance programs in
which the Executive was entitled to participate immediately prior to the Date of
Termination; provided that his continued participation is possible under the
general terms and provisions of such programs; provided, further, that, in the
event the Executive’s participation in any such program is barred, the
Corporation shall arrange to provide the Executive with benefits substantially
similar to those which he was entitled to receive under such programs; (iv) in
addition to the benefits to which the Executive is entitled under the
Corporation’s retirement plans in which he participates or any successor plans
or programs in effect on the Date of Termination, the Corporation shall pay to
the Executive in one lump sum in cash, an amount equal to the actuarial
equivalent of the retirement pension to which the Executive would have been
entitled under the terms of such retirement plan or programs had he accumulated
36 additional months of continuous service after the Date of Termination (or, if
less, the number of months between the Date of Termination and the date on which
the Executive attains normal retirement age under the plan) at his base salary
rate in effect on the Date of Termination reduced by the single sum actuarial
equivalent of any amounts to which the Executive is entitled pursuant to the
provisions of said retirement plans and programs, discounted to reflect its then
present value, paid at the same time as the Severance Payment; provided that,
for purposes of this subparagraph (3), the actuarial equivalents shall be
determined, and all other calculations shall be made, using the same methods and
assumptions utilized under the Corporation’s retirement plan or programs;
provided, however, that such methods and assumptions shall be no less favorable
to the Executive than those in effect on the date of the Change in Control; and
(v) the Executive shall become fully vested and have a nonforfeitable interest
in any benefit which he has accrued under the Corporation’s Amended and Restated
Supplemental Executive Retirement Plan (“SERP”), including any Supplemental
Annual Benefit Determinations or similar determinations or benefit grants under
the SERP adopted at any time prior to termination of the Executive’s employment.
(vi) If a Change of Control occurs and Executive becomes entitled to
compensation under this Paragraph that would be subject to the excise tax
imposed under Section 4999 of the Code, the Company shall reduce its payment of
Separation Benefits to the Participant to $1.00 less than that amount which
would trigger the excise tax if such reduction would result in the Participant
receiving an equal or greater after-tax benefit than the Participant would
receive if the full Separation Benefits were paid. 6



--------------------------------------------------------------------------------



 
[vfcorporationchangeincon007.jpg]
(vii) The Executive’s right to receive payments under this Agreement shall not
decrease the amount of, or otherwise adversely affect, any other benefits
payable to the Executive under any plan, agreement or arrangement relating to
employee benefits provided by the Corporation. (viii) The Executive shall not be
required to mitigate the amount of any payment provided for in this paragraph 4
by seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this paragraph 4 be reduced by any compensation earned
by the Executive as the result of employment by another employer or by reason of
the Executive’s receipt of or right to receive any retirement or other benefits
after the date of termination of employment or otherwise. (ix) The Corporation
may, but shall not be obligated to, provide security for payment of the amounts
set forth in this Agreement in a form that will cause such amounts to be
includible in the Executive’s gross income only for the taxable year or years in
which such amounts are paid to the Executive under the terms of this Agreement.
The form of security may include a funded irrevocable grantor trust established
so as to satisfy any published Internal Revenue Service guidelines. (x) The
Corporation may withhold from any amounts payable under this Agreement such
federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation. 5. FEES AND EXPENSES. The Corporation shall pay
all reasonable legal fees and related expenses (including the costs of experts,
evidence and counsel and other such expenses included in connection with any
litigation or appeal) incurred by the Executive as a result of (i) his
termination of employment (including all such fees and expenses, if any,
incurred in contesting or disputing any such termination of employment) or (ii)
his seeking to obtain or enforce any right or benefit provided by this Agreement
or by any other plan or arrangement maintained by the Corporation under which he
is or may be entitled to receive benefits. The Corporation further agrees to pay
prejudgment interest on any money judgment against the Corporation obtained by
the Executive in any arbitration or litigation against it to enforce such rights
calculated at the prime interest rate of Wachovia Bank, N.A., or its successor,
in effect from time to time from the date it is determined that payment(s) to
him should have been made under this Agreement. In order to comply with Section
409A of the Code, (i) in no event shall the payments by the Corporation under
this paragraph 5 be made later than the end of the calendar year next following
the calendar year in which such fees and expenses were incurred; provided that
the Executive shall have submitted an invoice for such fees and expenses at
least 10 days before the end of the calendar year next following the calendar
year in which such fees and expenses were incurred, (ii) the amount of such
legal fees and expenses that the Corporation is obligated to pay in any given
calendar year shall not affect the legal fees and expenses that the Corporation
is obligated to pay in any other calendar year, (iii) the Executive’s right to
have the Corporation pay such legal fees and expenses may not be liquidated or
exchanged for any other benefit and (iv) the fees and expenses described herein
shall be reimbursed until the 5th anniversary of the Change in Control. 6.
SUCCESSORS; BINDING AGREEMENT. (i) This Agreement shall inure to the benefit of
and be binding on any successor to all or substantially all of the Corporation’s
business and/or assets. (ii) This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts would still be payable to him hereunder
if he had continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the 7



--------------------------------------------------------------------------------



 
[vfcorporationchangeincon008.jpg]
terms of this Agreement to his devisee, legatee or other designee or, if there
be no such designee, to his estate. 7. NOTICES. For the purposes of this
Agreement, notices and all other communications provided for in the Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed in the case of the Executive, to [_________________] and in
the case of the Corporation, to its principal executive offices, provided that
all notices to the Corporation shall be directed to the attention of its Chief
Executive Officer with copies to the Secretary of the Corporation and to the
Board, or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt. 8. MISCELLANEOUS. No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by the Executive and a duly
authorized officer of the Corporation. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. This Agreement shall not be assigned in whole or in part without the
prior written consent of the non-assigning party; provided, however, this
sentence shall not be construed to relieve the Corporation or any successor
(whether direct or indirect) from liability hereunder as provided in paragraph
6. The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws (but not the law of conflicts of laws) of the
Commonwealth of Pennsylvania. Whenever the context may require, any pronoun used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms. 9. VALIDITY. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect. 10.
SECTION 409A. The Agreement is intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and shall in all
respects be administered in accordance with Section 409A of the Code. Any
payments made under this Agreement upon a “termination,” “resignation,” or
similar term shall only be made upon a "separation from service" under Section
409A. Notwithstanding any provision to the contrary in the Agreement, if the
Executive is deemed at the time of his separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the termination benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s termination benefits shall not be provided to Executive prior to
the earlier of (a) the expiration of the six-month period measured from the date
of the Executive’s “separation from service” (as such term is defined in the
Treasury Regulations issued under Section 409A of the Code) with the Corporation
or (b) the date of the Executive’s death (the “Delayed Payment Date”). Upon the
expiration of the applicable Code Section 409A(a)(2)(B)(i) deferral period
(including, without limitation, upon the Delayed Payment Date, where
applicable), all payments deferred pursuant to this paragraph 10 shall be paid
in a lump sum and any remaining payments due under the Agreement shall be paid
as otherwise provided herein. IN WITNESS WHEREOF, the parties hereto have
executed this Agreement as of the date and year first above written. 8



--------------------------------------------------------------------------------



 
[vfcorporationchangeincon009.jpg]
Witness: EXECUTIVE ______________________________ ______________________________
Attest: VF CORPORATION ______________________________ By:
____________________________ Anita Graham Steve Rendle Chief Human Resources
Officer Chairman, President and Chief Executive Officer 9



--------------------------------------------------------------------------------



 